COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 LUIS GABRIEL CASTANEDA,                                      No. 08-13-00197-CR
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            168th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                       Appellee.                              (TC # 20130D00251)
                                               §

                                MEMORANDUM OPINION

       Appellant, Luis Gabriel Castaneda, has filed a motion to dismiss this appeal. Rule

42.2(a) permits an appellate court to dismiss a criminal appeal on the appellant's motion at any

time before the court’s decision. TEX.R.APP.P. 42.2(a). Because the Appellant has complied

with the requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


February 12, 2014
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)